 1
 2
 3
 4
 5
                                                          JS-6
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 HALEY CAMILLE FREEDMAN,                         CASE No. 2:18-cv-01913-JVS (GJSx)
12                      Plaintiff,                 ORDER GRANTING DISMISSAL
                                                   OF ACTION WITH PREJUDICE
13             v.
14 RYDE STUDIOS, LLC dba RYDE
   STUDIO and dba KAT&BARE, a                      Honorable James V. Selna
15 California limited liability company;           Presiding Judge
   NICOLAS GIBBS, an individual;
16 RICHARD D’ALESSIO, an individual;               Honorable Gail J. Standish
   BECKY TAHEL BORDO, an                           Magistrate Judge
17 individual; and DOES 1 through 10,
                                                   Action Filed:      March 7, 2018
18                      Defendant.                 Trial Date:        September 10, 2019
19
20
21
22
23
24
25
26
27
28
     3459.002\9942
                                                ORDER
 1            Having considered the Parties’ STIPULATION TO DISMISSAL OF ACTION
 2 WITH PREJUDICE, and good cause appearing therefor, IT IS HEREBY ORDERED
 3 that:
 4            1.     The entire action is dismissed with prejudice pursuant to Fed.R.Civ.P.
 5 41(a); and
 6            2.     Each party shall bear their own attorneys’ fees and costs associated with
 7 this action.
 8
 9            IT IS SO ORDERED.
10
11 Dated: March 20, 2019
12
13
14
                                                     Honorable James V. Selna
15
                                                     United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     3459.002\9942
                                               ORDER
